Citation Nr: 1520643	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizoid personality disorder and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Attorney Robert W. Gillikin II




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982 and from May 1984 to July 1986.  He died in April 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia.

The Veteran initiated an appeal to the August 2008 and June 2009 rating decisions.  Although he died in April 2010, the law provides that an eligible person may file a request to be substituted as the appellant for the purposes of processing a VA claim to completion.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, the record reflects that the appellant has been substituted for the Veteran in this case.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for schizoid personality disorder and anxiety has been recharacterized as service connection for an acquired psychiatric disability, to include schizoid personality disorder and anxiety.

This claim was previously before the Board in November 2012, at which time the Board remanded it for additional development.  The development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection for schizoid personality disorder was previously denied in an October 1986 rating decision, which was not appealed and became final.

2.  Evidence added to the record since the October 1986 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  The evidence clearly and unmistakably shows that the Veteran's acquired psychiatric disability pre-existed service and does not clearly and unmistakably show that it was not aggravated by such service.

4.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation from September 26, 2008.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 1986 rating decision, denying service connection for schizoid personality disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for an acquired psychiatric disability, diagnosed as anxiety, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material and Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

The Veteran's claim of entitlement to service connection for schizoid personality disorder was denied in an October 1986 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the October 1986 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1986 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

The October 1986 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  In order to reopen the claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the October 1986 rating decision, the evidence included the service treatment records, which show that at the entrance examinations for both periods of active service, no psychiatric abnormalities were noted.  In October 1979, the Veteran's civilian psychiatrist reported that in the past few months the Veteran's level of distress had increased.  At January 1986 treatment the Veteran's affect and mood were depressed and he was noted to be anxious with multiple phobias.  He was diagnosed with generalized anxiety disorder, simple phobias, and mixed personality disorder.  April 1986 treatment records indicate that the Veteran was having problems dealing with shipboard duty.  The Veteran said that he had had problems with his nerves since childhood and that he had always been severely tense, shy, and introverted if forced to be in crowds.  He said that he had been reprimanded during his prior service in the Air Force.  While in school he had to be medicated or he would break out in hives and tremble over his entire body.  He had never been able to cope with being in crowds, giving a speech or with being noticed, and being around people made him nervous.  The Veteran stayed away from people, and while he had been able to do this in the Air Force, he could not do so in the Coast Guard.  The treating psychiatrist diagnosed him with mixed personality disorder with severe avoidant and borderline and histrionic features, severe, existed prior to entry to service.  

At an August 1986 VA examination the Veteran was diagnosed with schizoid personality.  He said that he had always been shy, scared and mistrustful.  The Veteran felt uneasy about the lack of privacy in his living situation, which had also been a problem while in the Coast Guard.  The examiner felt that the Veteran was of a schizoid personality because of his difficulty with lack of privacy and feeling uncomfortable in close proximity with other people.

The additional evidence added to the record since the October 1986 rating decision includes VA treatment records from June 1996 stating that the Veteran had depression and anxiety symptoms but that no diagnosis could be made.  The Veteran said that his time in the Coast Guard was successful until he was assigned to a cutter and had difficulty handling the lack of privacy.  He complained of presently experiencing boredom, although he had begun to participate in union activities at work, which he found rewarding.  At February 1997 to November 1997 VA treatment he complained of stress related to his job and marriage.

At August 2007 VA treatment the Veteran said that he had previously stopped treatment after his divorce around ten years before and that in the past year he had felt sad and lacked enthusiasm to do anything.  The Veteran was diagnosed with major depressive disorder, rule out bipolar disorder type II, rule out panic disorder with agoraphobia, and rule out alcohol abuse. 

At August 2008 VA treatment the Veteran said that most of his anxiety was related to contact with people.  The Veteran said at November 2008 VA mental health treatment that he did not feel comfortable around people and sometimes became agitated by those he found rude or irritating.  He was diagnosed with social anxiety disorder.  At April 2009 VA treatment the Veteran said he continued to have symptoms of depression and anxiety, which he attributed to pain.  He also reported stress related to his disability claim.  The Veteran continued to be anxious when in public and rarely left the house.  He was diagnosed with social and anxiety disorder, depressive disorder, NOS, and rule out depression due to multiple medical conditions and erectile dysfunction.  There was not any evidence of psychosis.  Subsequent VA treatment notes do not reference the Veteran's service. 

A VA clinical psychologist reviewed the record in June 2012 and felt that the record showed that the Veteran had anxiety prior to joining the military.  The conditions aboard ship in the Coast Guard exacerbated symptoms of social anxiety, but once released from the situation, the anxiety should have receded to baseline until similar conditions, living with family and having no privacy, increased it again.  The psychologist reiterated that the mental disability was not pushed beyond its natural progression while in the military.  In March 2014, the psychologist wrote that it was clear that the psychiatric disability existed prior to service and was not pushed beyond its natural progression while in the military.

The Board finds the newly submitted documents to be new and material and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  The evidence clearly and unmistakably shows that the Veteran's acquired psychiatric disability existed prior to service.  The evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Thus, because the disability was not noted at entry to service, and since the evidence does not clearly and unmistakably show that it existed prior to service and was not aggravated by service, and because the Veteran continues to have psychiatric disability, diagnosed as anxiety, the criteria for service connection have been met.  

II.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran wrote on his October 2008 claim for a TDIU that he last worked full time on September 25, 2008 and that in that job he was an assistant manager at a store.  As of September 26, 2008, service connection was in effect for coronary artery disease, rated 30 percent disabling; headaches, rated 30 percent disabling; left kidney injury with degenerative changes, status post meniscectomy, rated 10 percent disabling; hypertension, rated 10 percent disabling; and  right knee injury with degenerative changes, rated 10 percent disabling.  For the purposes of considering the claim for a TDIU, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  Therefore, the coronary artery disease will be considered as a single disability.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because his combined evaluation was 70 percent and an individual disability was rated at least 40 percent.  In the present decision service connection is being granted for an acquired psychiatric disability.  Therefore, that disability will also be considered for the purposes of the claim for a TDIU.

VA treatment records show that the Veteran had had a stent placed in June 2007.  In July 2008 he was hospitalized for chest pain.  September 2008 statements from co-workers indicate that the Veteran had difficulty performing his duties, including lifting 50 pound boxes, due to his knees and back.  There were occasions when he had to go to the emergency room due to chest pain and when customers got on his nerves.

A VA primary care provider wrote in September 2008 that the Veteran's knees and back pain prevented him from lifting more than 10 pounds or sitting or standing for more than two hours at a time.  There was also pain with stooping, bending and flexing at the waist.  At an October 2008 VA examiner noted that the knees would cause some interference with lifting and carrying.  A November 2008 VA neurological examiner did not provide an opinion on whether headaches interfered with employment because the Veteran was not working.  A December 2008 orthopedist who was treating the Veteran for his knees felt that he could only perform sedentary work.  The Veteran had stopped working in his job in a store because it required bending, lifting and prolonged standing.  A VA physician wrote in March 2010 that the Veteran would never be able to return to work and that medications interfered with job performance.  It was not stated whether this was due to service-connected disabilities.

The record shows that service-connected disabilities prevented the Veteran from securing or following a substantially gainful occupation.  Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits were met effective September 26, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disability, diagnosed as anxiety, is granted.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted with an effective date of September 26, 2008



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


